IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER L. HADDEN,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4949

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 4, 2017.

An appeal from the Circuit Court for Jackson County.
Shonna Young-Gay, Judge.

Cristopher L. Hadden, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Robert Charles Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.